DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 30 – 32, 34, 38 and the newly added claim 53 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s amendments filed April 6, 2021 have been entered.
The rejection under 35 U.S.C. 103 of the instant claims 1, 18 – 19 and 39 as being obvious over European Patent Publication EP 2,896,620 A1 is hereby withdrawn in view of Applicant’s amendment to incorporate the limitations of the compounds of formulae (Ii) and (Ij) into the independent claim 1.
Search: Applicant’s amendments necessitate new grounds of search. Search has been expanded to the full scope of the instant claims. No prior art was found.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Information Disclosure Statement
The information disclosure statement filed on April 6, 2021 has been considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is the European Patent Publication EP 2,896,620 A1 (Wang), as disclosed in the information disclosure statement filed on June 13, 2019. Wang teaches (see, pages 24-25) the compound of Example 22 as presented below:

    PNG
    media_image1.png
    317
    653
    media_image1.png
    Greyscale

However, Wang does not explicitly teach or provide sufficient guidance for the compounds of the formulae (Ii) and (Ij), as recited in the instant claims. Therefore, the instant claims are considered allowable.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 30 – 32, 34, 38 and 53 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317.  The examiner can normally be reached on Monday - Friday: 9am to 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626